
	

116 S2282 IS: Tribal Access to Homeless Assistance Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2282
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2019
			Ms. Smith (for herself, Ms. Murkowski, Mr. Udall, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the McKinney-Vento Homeless Assistance Act to enable Indian Tribes and tribally designated
			 housing entities to apply for, receive, and administer grants and
			 subgrants under the Continuum of Care Program of the Department of Housing
			 and Urban Development.
	
	
		1.Short title
 This Act may be cited as the Tribal Access to Homeless Assistance Act of 2019.
		2.Participation of Indian Tribes and tribally designated housing entities in Continuum of Care
			 Program
 (a)In generalTitle IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.) is amended— (1)in section 401 (42 U.S.C. 11360)—
 (A)by redesignating paragraphs (10) through (33) as paragraphs (12) through (35), respectively; (B)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively;
 (C)by inserting after paragraph (7) the following:  (8)Formula areaThe term formula area has the meaning given the term in section 1000.302 of title 24, Code of Federal Regulations, or any successor regulation.;
 (D)in paragraph (9), as so redesignated, by inserting a formula area, after nonentitlement area,; and
 (E)by inserting after paragraph (10), as so redesignated, the following:  (11)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).; and
 (2)in subtitle C (42 U.S.C. 11381 et seq.), by adding at the end the following:  435.Indian Tribes and tribally designated housing entitiesNotwithstanding any other provision of this title, for purposes of this subtitle, an Indian Tribe or tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) may—
 (1)be a collaborative applicant or eligible entity; or
 (2)receive grant amounts from another entity that receives a grant directly from the Secretary, and use the amounts in accordance with this subtitle..
 (b)Technical and conforming amendmentThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (Public Law 100–77; 101 Stat. 482) is amended by inserting after the item relating to section 434 the following:
				Sec. 435. Indian Tribes and tribally designated housing entities..